Ingraham, J. (concurring):
I concur in the affirmance of this judgment. The only question presented on the appeal is, whether the plaintiff’s claim was extinguished by his retention and collection of a check which had been tendered as payment in full of his unliquidated demand. The appellants claim that, on the respondent’s own testimony, a new trial should be ordered, as the verdict of the jury on this question was against the weight of evidence, and because the case was submitted to the jury on an erroneous theory of law. The answer set up an accord and satisfaction. The court submitted to the jury several distinct questions, the one relating to this defense being, “Did plaintiff receive the check offered him in December, 1893, upon the condition that it was to be in full of his account with defendants?” The jury answered “Ho.” Upon this question the court charged the jury as follows : “ The sixth question relates to that final transaction which I alluded to in the beginning of my address, the final transaction in which he received the check of $837.15. The defendants claim that that was a full settlement, and the plaintiff denies it. How, whether it was a full settlement or not, depends upon what took place between the parties at the time. The plaintiff went there and asked for a statement of his account, and for a payment of what was due to him, and he received a statement ' showing a balance of $837.13, and he received a check. The defendants say that they told him that, that check was to be in full, and he was to take it or leave it. How, while he disputed the amount due to him, nevertheless he took it and used it. If there is a dispute *170between two parties upon the sum payable, from one to the other,, and the debtor offers or tenders, to his creditor a certain sum, and annexes to it a condition that it is to be received in fall and it is. taken, then the law says that it is to be deemed a payment in full and an acceptance in full; and that is the case whether you write a letter to'your creditor enclosing the check which you offer him in full, or whether you hand to him personally a check, and tell him that if he takes it he must take it in full. In'either-case, if he accepts it and retains it, then he has no further claim. But if he declines to accept it, and you agree to his retaining it as part payment, then he may maintain an action for whatever he can substantiate as the amount due him.”
I think- this was a- correct' statement of the law, and it does not appear that the defendants objected or took any exception to it. To make out an accord and satisfaction it is necessary that there should be a new agreement and the performance thereof. (Jaffray v. Davis, 124 N. Y. 164.) “ If the claim is unliquidated the acceptance of a part, and an agreement to cancel the entire debt, furnishes a new consideration, which is found in the compromise. A demand ' is not liquidated even if it appears that something is due, unless it appears how much is due; .and when it is admitted that one of two specific sums is due, but there is a genuine dispute as to which is the ' proper amount, the demand is regarded as unliquidated, within the meaning of that term as applied to the subject of accord and satisfaction.” (Nassoiy v. Tomlinson, 148 N. Y. 330.) Here, upon the entire testimony, I think it was a question for the jury to say • whether there was- a new agreement under which this check was received. If the jury believed the plaintiff’s version of what took place-when the check was delivered, the question then.was whether the condition upon which it was delivered and received was that it was to be received in full for plaintiff’s demand, or whether the liability of the defendant for the balance claimed by plaintiff was still an open question which plaintiff would have to have determined by an action at law, if he wished to enforce it. And that was a question of fact as to what the parties did understand as the condition upon which the check was delivered. It cannot be said -that upon plaintiff’s testimony it appeared that the condition that the check was to be received in full payment was imposed by defendants, and *171so understood by plaintiff, as plaintiff testified that one of the defendants said: “ If you want any more you can sue me ; ” that plaintiff answered, “ I will take this as part payment and sue for the balance,”' to which the defendant replied, “ You can do as you please about it ] I have got the money and you have got it to get,” without demanding back the check which he had delivered to plaintiff or without making an objection to its retention on those terms, .An agreement involves what is described as a “ meeting of the minds ” of the parties to it; and, to establish that, it was necessary that it should appear that the defendants delivered the check to the plaintiff upon condition that an acceptance of it canceled the entire debt; and that plaintiff, understanding that condition, accepted the check, thus acquiescing in the condition imposed by the defendants. Whether or not there was such an agreement in this case was for the jury. If the check was delivered -and received with the understanding that the liability of the defendants for' the balance claimed was to be subsequently determined by a suit at law or in any other way, and that understanding was the result of what was said when the check was tendered and received, then it is clear that there was no. new agreement and no accord and satisfaction; and the jury, having found that the plaintiff did not receive the check upon condition that it was to be in full of his account with defendants, the defense was not sustained.
The appellants conceded on the argument that the verdict of the jury was conclusive as to the amount actually due to the respondent, and, upon the finding of the jury, the plaintiff was clearly entitled to recover.
Judgment affirmed, with costs.